Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020, 04/07/2021, 07/08/2022,  and. 08/03/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fraction 1/N of a reference voltage” and  “fraction 1/N of the offset voltage” “switched capacitor module is a fraction 1/N of an offset associated with the second integrator” and “capacitor module is a fraction 1/N of the reference voltage”   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claims 4 and 6 and 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 4 it is unclear  how the “the partial reference voltage signal comprises a fraction 1/N of a reference voltage signal, such that the differential signal comprises the fraction 1/N of the reference voltage signal integrated N times”. Further clarification is needed

Regarding claim 6 it is unclear  how the “the partial offset voltage signal comprises a fraction 1/N of an offset voltage associated with the first integrator, such that the differential signal comprises the fraction 1/N of the offset voltage integrated N times ”. Further clarification is needed
Regarding claim 12 it is unclear  how the “a capacitance of the switched capacitor module is chosen based on the predetermined number of times N such that the capacitance of the switched capacitor module is a fraction 1/N of an offset associated with the second integrator.”. Further clarification is needed

Regarding claim 14 it is unclear  how the “a capacitance of the switched capacitor module is chosen based on the predetermined number of times N such that the capacitance of the switched capacitor module is a fraction 1/N of the reference voltage.”. Further clarification is needed


Claim Status
Claims 1-25 are pending.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    742
    881
    media_image1.png
    Greyscale

4	Claims 1-3, 5, 7, 15-18,  and 24-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero et al. (US 2020/0319272 A1).

5	Regarding to claim 1, Romero discloses a method for operating a dual 
integrator system, comprising:
uncoupling a first integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 
78,84  in Paragraph [0088-0089]) from an output buffer;
coupling a second integrator to the output buffer;
maintaining, by the second integrator (Figs. 1-4 & 28 Item 78 discloses the 
integrators 78,84  in Paragraph [0088-0089]) and the output buffer, 
a first output signal based on a first Hall sensor (Figs. 1-4 & 28 Item 52 discloses the Hall Effect element 52  in Paragraph [0085]) input signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52a in Paragraph [0085]);
resetting the first integrator (Figs. 1-4 & 28 Item 84); 
performing, by the first integrator, (Figs. 1-4 & 28 Item 84) a sampling 
operation and an integrating operation on a second Hall sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52d in Paragraph [0085]) resulting in a differential signal (Figs. 1-4 & 28 Item 14a or 14 b);
converting the first integrator (Figs. 1-4 & 28 Item 84) from a differential to a 
single-ended mode to convert the differential signal to a second output signal;
in response to the first integrator (Figs. 1-4 & 28 Item 84) converting to the single 
ended mode, uncoupling the second integrator (Figs. 1-4 & 28 Item 78) from the 
output buffer;
coupling the first integrator (Figs. 1-4 & 28 Item 84) to the output buffer; and
maintaining, by the first integrator (Figs. 1-4 & 28 Item 84) and the output buffer, the second output signal based on the second Hall sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall signal 52 D in Paragraph [0085]).

6	Regarding to claim 2, Romero discloses the method of claim 1, further
comprising  performing, by the first integrator (Figs. 1-4 & 28 Item 84 discloses the
integrators 78,84  in Paragraph [0088-0089]), the sampling operation and the
integrating operation, a predetermined number of times N on the second Hall sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall Effect element 52 b or d   in Paragraph [0085]), wherein: the predetermined number of times N is selected based on a number of Hall spinning phases N in the second Hall sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall Effect element 52 b or d   in Paragraph [0085]),, and
converting the first integrator (Figs. 1-4 & 28 Item 84 discloses the
integrators 78,84  in Paragraph [0088-0089]) from the differential to the single-ended mode comprises converting the first integrator in response to the first integrator performing the sampling operation and the integrating operation for the Nth time.

7	Regarding to claim 3, Romero discloses the method of claim 2, wherein 
performing, by the first integrator (Figs. 1-4 & 28 Item 84 discloses the
integrators 78,84  in Paragraph [0088-0089]), the sampling operation and the 
integrating operation the predetermined number of times N on the second Hall 
sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall Effect element 52 b or d  
in Paragraph [0085]), further comprises performing the sampling operation and the 
integrating operation (Figs. 1-4 & 28 Item 84 discloses the integrators 
78,84  in Paragraph [0088-0089]) the predetermined number of times N on a partial 
reference voltage signal.

8	Regarding to claim 5 Romero discloses the method of claim 2, wherein 
performing, by the first integrator, (Figs. 1-4 & 28 Item 84 discloses the
integrators 78,84  in Paragraph [0088-0089]),  the sampling operation and the 
integrating operation the predetermined number of times N on the second 
Hall sensor input signal (Figs. 1-4 & 28 Item 52 discloses the Hall Effect element 52 b
or d   in Paragraph [0085]), further comprises performing the sampling 
operation and the integrating operation the predetermined number of times
N on a partial offset voltage signal (Figs. 1-4 & 28 Item 84 discloses the
integrator 78 or 84 is coupled to receive the differential switched signal  and
 configured to generate a differential integrated signal in Paragraph [0087]).

9	Regarding to claim 7, Romero discloses a dual integrator system, 
comprising:
a first integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 
78,84  in Paragraph [0088-0089]) configured to receive a differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and 
a reference voltage, wherein the first integrator (Figs. 1-4 & 28 Item 84 ) comprises a first offset cancellation feedback loop (Figs. 1-4 & 28 Item the feedback circuits 116,or  118 ) and is further configured to output a first integrator signal based on the differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52d in Paragraph [0085]) and the reference voltage;
a second integrator (Figs. 1-4 & 28 Item 78 discloses the integrators 
78,84  in Paragraph [0088-0089]) configured to receive the differential Hall sensor signal  (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and the reference voltage, wherein the second integrator (Figs. 1-4 & 28 Item 78 ) comprises a second offset cancellation feedback loop (Figs. 1-4 & 28 Item the feedback circuits 116,or  118 ) and is further configured to output a second integrator signal based on the differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and the reference voltage;
an output stage (Figs. 1-4 & 28 Item 76 discloses he output switching circuit 76 
(i.e., a modulator) in Paragraph [0076]); and
a switching network (Figs. 1-4 & 28 Item 64 & 52 output modulator discloses 
the switching circuit 64 (i.e., a modulator) in Paragraph [0078]) coupled to the first (Figs. 1-4 & 28 Item 84) and second integrators (Figs. 1-4 & 28 Item 78) and the output stage and configured to alternate which of the first and second integrators is coupled to the output stage (Figs. 1-4 & 28 Item 76 discloses he output switching circuit 76 (i.e., a modulator) in Paragraph [0076]).


10	Regarding to claim 15, Romero discloses a circuit, comprising:
a switched capacitor module (Figs. 1-4 & 28 Item 72 discloses the first and 
second capacitors 72, 74, in Paragraph [0087-0088]) configured to receive a positive differential input signal (Figs. 1-4 & 28 Item 72a)  and a negative differential input signal, comprising a switching network, a first sampling capacitor (Figs. 1-4 & 28 Item 72), and a second sampling capacitor (Figs. 1-4 & 28 Item 74 discloses the first and second capacitors 72, 74, in Paragraph [0087-0088]);
an integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 
78,84  in Paragraph [0088-0089]) having a positive input coupled to the first sampling capacitor (Figs. 1-4 & 28 Item 72) a negative input coupled to the second sampling capacitor (Figs. 1-4 & 28 Item 74), a positive output, and a negative output;
a first feedback loop, (Figs. 1-4 & 28 Item116 discloses the feedback loop in 
Paragraph [0088-0089])  comprising:
a first switch  (Figs. 1  Item 10 & 12  discloses the switch  network 1-4 
connected to hall element 10 or 52  in Paragraph [00867])  coupled between the positive input and the negative output;
a second switch (Figs. 1  Item 10 & 12  discloses the switch  network 1connected to hall element switch 2   in Paragraph [00867])  coupled to the positive input
a first feedback capacitor (Figs. 1-4 & 28 Item 72) a coupled between the 
second switch (Figs. 1  Item 10 & 12  discloses the switch  network switch 2) and the negative output; and
a second feedback loop , (Figs. 1-4 & 28 Item 118 discloses the feedback loop 
in Paragraph [0088-0089])  , comprising:
a third switch , (Figs. 1  Item 10 & 12  discloses the switch  network 1-4 
connected to hall element switch 3  in Paragraph [00867])  coupled between the negative input and the positive output;
a fourth switch , (Figs. 1  Item 10 & 12  discloses the switch  network 1-4 
connected to hall element switch 4  in Paragraph [00867])  coupled to the negative input; and
a second feedback capacitor (Figs. 1-4 & 28 Item 74) a coupled between the 
fourth switch (Figs. 1  Item 10 & 12  discloses the switch  network 1-4 ) and the positive output.
a first integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 
78,84  in Paragraph [0088-0089]) configured to receive a differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and 
a reference voltage, wherein the first integrator (Figs. 1-4 & 28 Item 84 ) comprises a first offset cancellation feedback loop (Figs. 1-4 & 28 Item the feedback circuits 116,or  118 ) and is further configured to output a first integrator signal based on the differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52d in Paragraph [0085]) and the reference voltage;
a second integrator (Figs. 1-4 & 28 Item 78 discloses the integrators 
78,84  in Paragraph [0088-0089]) configured to receive the differential Hall sensor signal  (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and the reference voltage, wherein the second integrator (Figs. 1-4 & 28 Item 78 ) comprises a second offset cancellation feedback loop (Figs. 1-4 & 28 Item the feedback circuits 116,or  118 ) and is further configured to output a second integrator signal based on the differential Hall sensor signal (Figs. 1-4 & 28 Item 52 discloses the Hall output 52 a & d in Paragraph [0085]) and the reference voltage;
an output stage (Figs. 1-4 & 28 Item 76 discloses he output switching circuit 76 
(i.e., a modulator) in Paragraph [0076]); and
a switching network (Figs. 1-4 & 28 Item 64 & 52 output modulator discloses 
the switching circuit 64 (i.e., a modulator) in Paragraph [0078]) coupled to the first (Figs. 1-4 & 28 Item 84) and second integrators (Figs. 1-4 & 28 Item 78) and the output stage and configured to alternate which of the first and second integrators is coupled to the output stage (Figs. 1-4 & 28 Item 76 discloses he output switching circuit 76 (i.e., a modulator) in Paragraph [0076]).

11	Regarding to claim 16, Romero discloses the circuit of claim 15, wherein in a reset operating mode:
the switching network (Figs. 1-4 & 28 Item 76 & 82  a switching circuit 
76 & 82 (i.e., a modulator) generate a differential switched signal 82 a, 82 
b,in Paragraph [0087 & 0089]) disconnects the first and second sampling 
capacitors (Figs. 1-4 & 28 Item 72 discloses the first and second capacitors 72, 74, in Paragraph [0086-0088]) from the positive and negative 
differential input signals and couples the first and second sampling capacitors to 
each other (Figs. 1-4 & 28 Item 72 discloses the first and second capacitors 72, 74, in 
Paragraph [0086-0088]); and
the first, second, (Figs. 1-4 & 28 Item 76  a switching circuit 76 (i.e., a 
modulator) generate a differential switched signal 76 a, 76 b,in Paragraph [0087 & 0089]) third, and fourth switches (Figs. 1-4 & 28 Item 82  a switching circuit 82 (i.e., a modulator) generate a differential switched signal 82 a, 82 b,in Paragraph [0087 & 0089]) are closed.

12	Regarding to claim 17, Romero discloses the circuit of claim 15, wherein in a sampling operating mode:
the first and third switches are closed (Figs. 1-4 & 28 Item 76 & 82  a 
switching circuit  (i.e., a modulator) generate a differential switched signal 76 a, 82 a,in Paragraph [0087 & 0089]);
the second and fourth switches are open (Figs. 1-4 & 28 Item 76 & 82  a 
switching circuit  (i.e., a modulator) generate a differential switched signal 76 b, 82 b ,in Paragraph [0087 & 0089]); and
the switching network (Figs. 1-4 & 28 Item 76 & 82  )provides the positive 
differential input signal to the first sampling capacitor and the negative differential input signal to the second sampling capacitor and uncouples the first and second sampling capacitors from each other (Figs. 1-4 & 28 Item 72 discloses the first and second capacitors 72, 74, in Paragraph [0086-0088]);

13	Regarding to claim 18, Romero discloses the circuit of claim 15, wherein in an integrating operating mode:
the first and third switches are open (Figs. 1-4 & 28 Item 76 & 82  a 
switching circuit  (i.e., a modulator) generate a differential switched signal 76 a, 82 a,in Paragraph [0087 & 0089]);
the second and fourth switches are closed (Figs. 1-4 & 28 Item 76 & 82  a 
switching circuit  (i.e., a modulator) generate a differential switched signal 76 b, 82 b ,in Paragraph [0087 & 0089]); and
the switching network (Figs. 1-4 & 28 Item 76 & 82 ) disconnects the first 
and second sampling capacitors from the positive and negative differential input signals and couples the first and second sampling capacitors to each other (Figs. 1-4 & 28 Item 72 discloses the first and second capacitors 72, 74, in Paragraph [0086-0088]).

14	Regarding to claim 24, Romero discloses the circuit of claim 15, wherein:
the switched capacitor module (Figs. 1-4 & 28 Item 72 discloses the first and 
second capacitors 72, 74, in Paragraph [0086-0088]).comprises a first switched capacitor module;
the switching network comprises a first switching network (Figs. 1-4 & 28 
Item 76  a switching circuit 76 (i.e., a modulator) generate a differential switched signal 76 a, 76 b,in Paragraph [0087 & 0089]); and
the circuit further comprises a second switched capacitor module (Figs. 1-4 
& 28 Item 72 discloses the first and second capacitors 72, 74, in Paragraph [0086-0088]).configured to receive a reference voltage, the second switched capacitor module comprising:
a second switching network (Figs. 1-4 & 28 Item 82  a switching circuit 82 (i.e., 
a modulator) generate a differential switched signal 82 a, 82 b,in Paragraph [0087 & 0089]) are configured to receive the reference voltage and coupled between the positive and negative inputs and the negative output;
a first capacitor; and a second capacitor (Figs. 1-4 & 28 Item 72 discloses the first and second capacitors 72, 74, in Paragraph [0086-0088]).

15	Regarding to claim 25, Romero discloses the circuit of claim 15, wherein:
the switched capacitor module (Figs. 1-4 & 28 Item 72 discloses the first and 
second capacitors 72, 74, in Paragraph [0086-0088]).comprises a first switched 
capacitor module (Figs. 1-4 & 28 Item 72);
the switching network (Figs. 1-4 & 28 Item 76  a switching circuit 76 (i.e., a
modulator) generate a differential switched signal 76 a, 76 b,in Paragraph [0087 & 0089]); comprises a first switching network; and
the circuit further comprising a second switched capacitor module (Figs. 1 
4 & 28 Item 74); the 
second switched capacitor module (Figs. 1-4 & 28 Item 72 discloses the 
first and second capacitors 72, 74, in Paragraph [0086-0088]). 
comprising:
a second switching network (Figs. 1-4 & 28 Item 82  a switching circuit 82 (i.e., 
a modulator) generate a differential switched signal 82 a, 82 b,in Paragraph [0087 & 0089]) coupled between the positive and negative
inputs and the positive and negative outputs;
a first capacitor; and a second capacitor. (Figs. 1-4 & 28 Item 72 discloses the 
first and second capacitors 72, 74, in Paragraph [0086-0088]). 

Claim Rejections - 35 USC § 103
16	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17  Claims 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US 2020/0319272 A1) in view of Petrie et al.al. (US 2016/0139230 A1).

18	Regarding to claim 8, Romero discloses the system of claim 7, wherein the 
first integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 78,84  in Paragraph [0088-0089]) and wherein the second integrator (Figs. 1-4 & 28 Item 78 
discloses the integrators 78,84  in Paragraph [0088-0089]).
Romero fails to teach wherein the first integrator is further configured to perform a reset operation, a sampling operation, an integration operation, a differential to single-ended conversion operation, and a holding operation, and wherein the second integrator is further configured to perform the reset operation, the sampling operation, the integration operation, the differential to single-ended conversion operation, and the holding operation.

    PNG
    media_image2.png
    642
    850
    media_image2.png
    Greyscale

Petrie teaches wherein the first integrator (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 is coupled to receive input signal 453 in Paragraph [0094 & 0097]) is further configured to perform a reset operation (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 includes anamplifier 464 may be reset and capacitors 454 and 456 in Paragraph [0094 & 0097]) a sampling operation, an integration operation, a differential to single-ended conversion  operation, and a holding operation, and wherein the second integrator (Figs. 1-8 Item 452 discloses n integrator circuit 452 is coupled to receive input signal 453 in Paragraph [0094 & 0097]) is further configured to perform the reset operation (Figs. 1-8 Item 452 discloses n  integrator circuit 452 includes anamplifier 464 may be reset and capacitors 454 and 456 in Paragraph [0094 & 0097]), the sampling operation, the integration operation, the differential to single-ended conversion operation, and the holding operation.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetic field or current sensing in Romero to include an integrator with reset signal as taught by Petrie in order to provide an  inputs and outputs of operational amplifier 464 may be reset based on desired output in para [0097]).

19	Regarding to claim 9, Romero discloses the system of claim 8 wherein the 
first integrator (Figs. 1-4 & 28 Item 84 discloses the integrators 78,84  in Paragraph [0088-0089]) and wherein the second integrator (Figs. 1-4 & 28 Item 78 
discloses the integrators 78,84  in Paragraph [0088-0089]).
Romero fails to teach wherein the switching network is configured to 
uncouple the second integrator from the output stage and couple the first integrator to the output stage in response to the first integrator performing the holding operation, and
the second integrator is configured to perform the reset operation, the sampling operation, the integration operation, and the differential to single-ended conversion operation in response to being uncoupled from the output stage.
Petrie teaches wherein the switching network (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 including multiple switches  in Paragraph [0094 & 0097]) is configured to uncouple the second integrator (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 is coupled to receive input signal 453 in Paragraph [0094 & 0097]) from the output stage and couple the first integrator to the output stage in response to the first integrator (Figs. 1-8 Item 452 discloses n integrator circuit 452 is coupled to receive input signal 453 in Paragraph [0094 & 0097]) performing the holding operation, and
the second integrator (Figs. 1-8 Item 452 discloses n integrator circuit 452 is coupled to receive input signal 453 in Paragraph [0094 & 0097]) is configured to perform the reset operation (Figs. 1-8 Item 452 discloses n integrator circuit 452 includes anamplifier 464 may be reset and capacitors 454 and 456 in Paragraph [0094 & 0097]), the sampling operation, the integration operation, and the differential to single-ended conversion operation in response to being uncoupled from the output stage (Figs. 1-8 Item 452 discloses n integrator circuit 452 includes output stage 462  in Paragraph [0094 & 0097]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetic field or current sensing in Romero to include an integrator with reset signal as taught by Petrie in order to provide an  inputs and outputs of operational amplifier 464 may be reset based on desired output tin para [0097])

20	Regarding to claim 10, Romero discloses the system of claim 9, wherein the 
second integrator (Figs. 1-4 & 28 Item 78 discloses the integrators 78,84  in Paragraph [0088-0089]) is configured to perform the sampling operation and the 
integration operation a predetermined number of times N before performing the 
differential to single-ended conversion operation, and wherein the predetermined 
number of times N is chosen based on a number of Hall spinning phases N in the 
differential Hall sensor signal (Figs. 1-4 & 28 Item 10  discloses the Hall element 10 
with four-phase current spinning for the four sets of switches, has a frequency of 
2fchop/N, where N is a number of phases in the current spinning. For four-phase 
chopping, N=4 in Paragraph [0071]).

21	Regarding to claim 11, Romero discloses the system of claim 9, wherein the 
second integrator (Figs. 1-4 & 28 Item 78 discloses the integrators 78,84  in Paragraph [0088-0089]) is configured to perform the sampling operation and the 
integration operation a predetermined number of times N before performing the 
differential to single-ended conversion operation, and wherein the predetermined 
number of times N is chosen based on a number of Hall spinning phases N in the 
differential Hall sensor signal (Figs. 1-4 & 28 Item 10  discloses the Hall element 10 
with four-phase current spinning for the four sets of switches, has a frequency of 
2fchop/N, where N is a number of phases in the current spinning. For four-phase 
chopping, N=4 in Paragraph [0071]).

22	Regarding to claim 13, Romero discloses the system of claim 10, wherein 
the second integrator (Figs. 1-8 Item 452 discloses n integrator circuit 452 is coupled 
to receive input signal 453 in Paragraph [0094 & 0097]).
Romero fails to teach wherein the integrator further comprises a 
switched capacitor module coupled to an input of the second integrator configured to receive the reference voltage and to an output of the integrator.
Petrie teaches wherein the integrator (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 including multiple switches  in Paragraph [0094 & 0097]) further comprises a switched capacitor module (Figs. 1-8 Item 452 discloses n 
integrator circuit 452 including switched capacitor  454 & 456 in Paragraph [0094 & 0097]) coupled to an input of the second integrator configured to receive the reference voltage and to an output of the integrator. (Figs. 1-8 Item 452 discloses n integrator circuit 452 including multiple switches  in Paragraph [0094 & 0097]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetic field or current sensing in Romero to include an integrator with reset signal as taught by Petrie in order to provide an  inputs and outputs of operational amplifier 464 may be reset based on desired output in para [0097]).

Allowable Subject Matter
23 Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 19 the prior art or record taken alone or in combination fail to teach or suggest “a fifth switch coupled between the first feedback capacitor and the negative output;
a sixth switch configured to couple the second feedback capacitor to the positive output or to the positive input;
a seventh switch coupled between the negative and positive outputs;
an output stage;
an eighth switch coupled between the negative output and an input of the output stage; and
a ninth switch configured to couple the first feedback capacitor to an output of the output stage or to a resistor, wherein the resistor is further coupled to the output of the output stage””  in combination with all the other elements of claim 19.  

	Claims 20-23 are also allowed as they further limit claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868